Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The preliminary amendments have been received.
Claims 1-21 are canceled by applicant. 
New claims 22-42 are added.
Claims 22-24 are pending in this application and were examined on the merits.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A)
Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-17 and 20-22 of U.S. Patent No. 10,501,774. Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claims 1-17 and 20-22 of U.S. Patent No. 10,501,774 disclose;
1. A luciferase reaction composition comprising: a luciferase; and a combination of D-luciferin and L-luciferin present in the composition in a ratio from about 0.25:1 to about 4:1 of D-luciferin to L-luciferin; wherein the composition is substantially free of adenosine triphosphate (ATP); and wherein the composition retains at least 50% luciferase activity after being stored for at least about 1 day at a temperature from about 0.degree. C. to about 35.degree. C. 
2. The composition of claim 1, wherein the composition retains at least 50% luciferase activity after being stored for at least about 1 day at a temperature from about 0.degree. C. to about 35.degree. C. as compared to a composition that has substantially no L-luciferin. 
3. The composition of claim 1, wherein the ratio of D-luciferin to L-luciferin is from about 0.5:1 to about 2:1. 
4. The composition of claim 1, wherein the ratio of D-luciferin to L-luciferin is from about 1:1 to about 4:1. 
5. The composition of claim 1, wherein the ratio of D-luciferin to L-luciferin is about 1:1. 
6. The composition of claim 1, wherein the composition has a pH of at least about 5 and less than about 9. 
7. The composition of claim 1, wherein the luciferase is a beetle luciferase. 
8. The composition of claim 1, wherein the D-Luciferin is D-5'fluoroluciferin and wherein the L-luciferin is L-5'fluoroluciferin. 
9. The composition of claim 1, wherein the composition retains at least 50% luciferase activity after being stored for at least about 1 day at a temperature from about 20.degree. C. to about 35.degree. C. 
10. The composition of claim 1, wherein the composition retains at least 50% luciferase activity after being stored for at least about 1 day at a temperature from about 20.degree. C. to about 30.degree. C. 
11. The composition of claim 1, wherein the composition retains at least 50% luciferase activity after being stored for at least about 1 day at a temperature from about 20.degree. C. to about 25.degree. C. 

13. The composition of claim 1, wherein the composition retains at least 50% luciferase activity after being stored for at least about 5 days at a temperature from about 0.degree. C. to about 35.degree. C. 
14. The composition of claim 1, wherein the composition retains at least 50% luciferase activity after being stored for at least about 10 days at a temperature from about 0.degree. C. to about 35.degree. C. 
15. The composition of claim 1, wherein the composition further comprises at least one additional component selected from: a buffer, protein stabilizer, magnesium ions, a metal chelator, a detergent, a defoamer, inorganic phosphate, pyrophosphate, AMP, coenzyme A, a reducing agent, or a combination thereof. 
16. The composition of claim 1, wherein the composition comprises magnesium sulfate and trans-1,2-Cyclohexanediaminetetraacetic Acid (CDTA). 
17. The composition of claim 1, wherein the composition further comprises at least one additional component selected from: 1,4-Piperazinediethanesulfonic acid, 1,2-Diaminocyclohexanetetraacetic acid, Tergitol detergent, Mazu defoamer, pyrophosphate, DTT, sulfite, thiosulfate, sodium fluoride, dodecyltrimethylammonium, hydroxypolyethoxydodecane, potassium phosphate, ethylenediaminetetraacetic acid (EDTA), or a combination thereof. 
…
20. A method for determining the presence or amount of ATP in a sample comprising contacting the composition of claim 1 with a sample and detecting luminescence generated, thereby determining the presence or amount of ATP in the sample. 
21. The method of claim 20, wherein the sample comprises intact cells and/or a purified enzyme which generates or uses ATP. 
22. The method of claim 20, wherein the sample comprises a crude cell lysate or a clarified cell lysate. 

Therefore, the species of the luciferase reaction composition comprising: a luciferase; and a combination of D-luciferin and L-luciferin present in the composition in a ratio from about 0.25:1 to about 4:1 of D-luciferin to L-luciferin; wherein the composition is substantially free of adenosine triphosphate (ATP); and wherein the composition retains at least 50% luciferase activity after being stored for at least about 1 day at a temperature from about 0.degree. C. to about 35.degree. C., and the method for determining the presence or amount of ATP in a sample comprising contacting the composition of claim 1 with a sample and detecting luminescence generated, thereby determining the presence or amount of ATP in the sample, as disclosed by claims 1-17 and 20-22 of U.S. Patent No. 10,501,774 anticipates or make obvious the claimed composition comprising a combination of D-luciferin and L-luciferin present in the composition in a ratio from about 0.25:1 to about 4:1 of D-luciferin to L-luciferin; wherein the composition is substantially free of adenosine triphosphate (ATP); and wherein the composition retains at least 500% luciferase activity after being stored for at least about 8 hours at a temperature from at least about -85°C to about 45            
                °
            
        C, and the claimed method for determining the presence or amount of ATP in a sample comprising contacting the composition of claim 1 with a sample and detecting luminescence 

B)
Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-7, 10-12 and 15-16 of U.S. Patent No. 9,487,814. Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claims 1-7, 10-12 and 15-16 of U.S. Patent No. 9,487,814 disclose:

1. A luciferase reaction composition for detecting luciferase activity, the composition comprising, a mixture of a concentration of l-luciferin and a concentration of D-luciferin, wherein the concentration of L-luciferin exceeds the concentration of D-luciferin, and the ratio of L-luciferin to D-luciferin is less than about 2:1, wherein the composition retains at least about 50% of the original activity in a luciferase reaction after being stored for at least about 5 days at a temperature from about 0.degree. C. to about 35.degree. C., and the concentration of L-luciferin in the mixture is at least about 100 .mu.M. 
2. The composition of claim 1, further comprising luciferase, wherein the composition is substantially free of adenosine triphosphate (ATP). 
3. The composition of claim 1, further comprising adenosine triphosphate (ATP), wherein the composition is essentially free of luciferase. 
4. The composition of claim 2, further comprising ATP. 
5. The composition of claim 2, wherein the composition has a pH of at least about 5 and less than about 9. 
6. The composition of claim 2, wherein the luciferase is a beetle luciferase. 
7. The composition of claim 2, wherein the D-Luciferin is D-5'fluoroluciferin and the L-luciferin is L-5'fluoroluciferin. 
..
10. A method for determining the presence or amount of ATP in a sample comprising contacting the composition of claim 2 with a sample and detecting luminescence generated, thereby determining the presence or amount of ATP in the sample. 
11. The method of claim 10, wherein the composition has increased storage-life and stability compared when stored at a temperature between about 0.degree. C. to about 35.degree. C. compared to a composition that has substantially no L-luciferin. 
12. The composition of claim 6, wherein the beetle luciferase is a firefly luciferase. 
…
15. The method of claim 10, wherein the composition has increased storage-life when stored at a temperature from about 0.degree. C. to about 35.degree. C. compared to a composition that has substantially no L-luciferin. 
16. The method of claim 10, wherein the composition has increased stability when stored at a temperature from about 0.degree. C. to about 35.degree. C. compared to a composition that has substantially no L-luciferin. 

Therefore, the species of the luciferase reaction composition for detecting luciferase activity, the composition comprising, a mixture of a concentration of l-luciferin and a concentration of D-luciferin,             
                °
            
        C, and the claimed method for determining the presence or amount of ATP in a sample comprising contacting the composition of claim 1 with a sample and detecting luminescence generated, thereby determining the presence or amount of ATP in the sample, as disclosed by claims 22-42 of instant application.

Conclusion:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651